Citation Nr: 9934254	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-07 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic urinary 
tract infections.

2.  Entitlement to service connection for a bilateral leg 
disability (other than shin splints and bursitis).

3.  Entitlement to service connection for leiomyoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel

INTRODUCTION

The appellant served on active duty from October 1983 to 
December 1985 and from February 1995 to November 1996.

This appeal arises from a September 1997 Department of 
Veterans Affairs (VARO), Montgomery, Alabama, rating 
decision, that, in pertinent part, denied entitlement to 
service connection for chronic urinary tract infections, a 
bilateral leg condition (other than shin splints and 
bursitis, also denied, but unappealed), and asymptomatic 
leiomyoma.

In the October 1999 Written Brief Presentation, the veteran's 
representative argued that the veteran's January 1998 written 
statement expressed disagreement with the RO's assignment of 
a 20 percent rating for service-connected status post 
fracture of the left humerus with peripheral nerve damage.  
This issue of whether the appellant submitted a notice of 
disagreement with the RO's assignment of a 20 percent rating 
for service-connected status post fracture of the left 
humerus with peripheral nerve damage has not yet been 
addressed by the RO, and is referred for appropriate action.


FINDINGS OF FACT

1.  The appellant has not submitted competent medical evidence 
that she has current chronic urinary tract infections.

2.  The appellant has not submitted competent medical evidence 
that she has a current bilateral leg disability.

3.  The appellant has not submitted competent medical evidence 
that her currently diagnosed asymptomatic leiomyoma is the 
result of a disease or injury incurred in service.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for entitlement to service connection chronic 
urinary tract infections.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant has not submitted evidence of a well-
grounded claim for entitlement to service connection for a 
bilateral leg disability (not including shin splints and 
bursitis).  38 U.S.C.A. § 5107(a) (West 1991).

3.  The appellant has not submitted evidence of a well-
grounded claim for entitlement to service connection for 
leiomyoma.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for chronic 
urinary tract infections, a bilateral leg disability (other 
than shin splints and bursitis), and leiomyoma.  Under 
pertinent law and VA regulations, service connection may be 
granted if either disability was incurred or aggravated during 
service, or as a result of service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  It is not 
necessary to have a diagnosis of a particular disability 
during service, but it is necessary to have manifestations 
sufficient to establish that a disability was present.  
38 C.F.R. § 3.303(d) (1999).

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well-grounded claim; that is, a claim which is plausible.  If 
she has not presented a well-grounded claim, her appeal must 
fail and there is no duty to assist her further in the 
development of her claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet.App. 609 (1992).  

The appellant must demonstrate three elements to establish 
that a claim is well grounded.  First, the appellant must 
present medical evidence of a current disability.  Second, the 
appellant must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the appellant must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-69; 
Caluza v. Brown, 7 Vet.App. 498 (1995); Layno v. Brown, 6 
Vet.App. 465 (1994); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The appellant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 C.F.R. 
§ 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of symptomatology 
was demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  Savage 
v. Gober, 10 Vet.App 488, 495-98 (1997).  

The Board will first review the appellant's pertinent 
history.

A January 1984 military treatment entry indicates that the 
appellant complained of bilateral leg pain of one week's 
duration.  She denied trauma or increased temperature.  She 
was provided an ACE wrap with Bengay, instructed to take hot 
soaks, and given a profile for 72 hours.

June 1984 military treatment entries reveal that the 
appellant complained of blood in her urine, dysuria, and 
frequency.  She denied any past history of urinary tract 
infections (UTIs).  Urinalysis indicated heavy bacteria, and 
Ampicillin was prescribed.  The impression was of UTI.  At 
her follow-up appointment in July 1984, she reported that she 
felt the infection had cleared and a urinalysis was performed 
to confirm.  Additional treatment records in July 1984 
indicate that she complained of severe menstrual cramps 
several days later.  The assessment was of UTI, questionable 
failed treatment or new infection.  Pyridine was prescribed.  
At her follow up appointment, she claimed that she still had 
urinary frequency, nocturia and hematuria.  She was provided 
additional medication for assessed UTI.  

The appellant complained of nausea in October 1984 and was 
found to have an intrauterine pregnancy with an estimated 
delivery in June 1985.  An August 1985 entry reported mild 
dysphasia on Pap smear, and she was scheduled for colposcopy.  
Endocervical currettings revealed chronic endocervicitis; and 
cervical biopsy revealed focal ulceration with chronic 
inflammation.  It was noted that cervical cytology showed 
mildly dysplastic epithelial changes not seen on the present 
biopsy.  The cytology was not consistent with the biopsy.  

The appellant's December 1985 Chapter 8, pregnancy, military 
separation examination reported that the appellant's 
genitourinary system was normal.  Abdomen and viscera, and 
pelvic examination noted an intrauterine pregnancy, about 11 
weeks gestation.  She denied any history of frequent or 
painful urination, "trick" or locked knee, arthritis, 
rheumatism, or bursitis, and her lower extremities were 
described as normal.  

A January 1990 military physical examination revealed a 
normal genitourinary examination and indicated that the 
appellant's lower extremities were normal.  The appellant 
denied a history of frequent or painful urination, and 
"trick" or locked knee.  A June 1990 entry reported 
inguinal lumps diagnosed as inguinal hernia prior to service.  
A well woman gynecologic examination in March 1992 was 
normal.  A well woman gynecologic examination was conducted 
in June 1994.  The appellant's uterus was described as firm 
without tenderness.  The assessment was of a normal 
examination.  An August 1994 treatment entry reported that 
the appellant complained of burning with urination of 6 hours 
duration with pelvic pressure and frequency.  The assessment 
was classic UTI symptoms.  The examiner noted that a pelvic 
exam was not needed in the absence of pelvic/abdominal pain 
and since history was clear for UTI.  Septra was prescribed, 
but the prescription was changed at the time of follow-up.

A September 1994 military enlistment examination reported a 
normal genitourinary examination and normal lower extremities 
examination, except for feet.  Pelvic examination was also 
normal.  The appellant denied a history of frequent or 
painful urination, or "trick" or locked knee.

An April 1995 military treatment entry reported that the 
appellant complained of right knee pain of two days duration.  
She denied trauma.  The examiner observed no deformity or 
discoloration.  There was severe TTP (tenderness to 
palpation) to the lateral side of the right knee IT band and 
an assessment of IT band irritation was indicated.  Indocin 
was provided and she was to return as needed.  A May 1995 
entry reported that the appellant was doing jumping jacks and 
her knee pain returned.  Motrin was prescribed.

A June 1995 entry reported that the appellant complained of 
UTI of two days duration, with irritation and itching 
sensation, discharge and dysuria.  Urinalysis was positive 
for budding yeast, and Septra was prescribed.  Another June 
1995 entry reported that the appellant complained of 
bilateral knee pain especially after running.  The examiner 
observed that her joints were stable with no swelling.  The 
assessment was of PFS (patellar femoral syndrome) vs. 
meniscal injury.  A July 1995 follow up entry reported that 
she had no urinary complaints, and urinalysis was negative.  
The assessment was of resolved UTI.

A September 1995 entry reported that the appellant complained 
of recurring knee and leg pain.  She claimed that the knee 
and leg pain occurred generally following physical training 
runs and sometimes at night.  Examination of her right knee 
revealed positive distal pulse and sensation, slight TTP to 
the tibia area and TTP to the medial aspect of the patella.  
The assessment was of RPPS to the right knee and strain to 
tibias.  X-rays of the tibias and fibulas were within normal 
limits.

A July 1996 military medical board examination revealed a 
normal genitourinary and abdomen examination, and described 
the appellant's lower extremities as normal. A pelvic 
examination was scheduled for two weeks later.  The appellant 
denied a history of frequent or painful urination, and 
"trick" or locked knee.

After service, a VA examination was conducted in June 1997.  
The appellant provided a history of a diagnosis of bilateral 
knee bursitis and shin splints associated with physical 
training and running in 1995.  She also reported a history of 
UTI in 1983 with intermittent problems with UTI since that 
time.  She denied any current complaints referable to UTI.  
She claimed that she had a history of bilateral knee pain on 
the right side more so than the left, associated with changes 
in the weather.  She also complained of stiffness and 
swelling intermittently in her right knee.  Examination 
revealed marked crepitus on flexion and extension of the 
right knee and mild crepitus on flexion and extension of the 
left.  Genitourinary examination was normal.  The examiner 
diagnosed a history of bilateral knee bursitis/shin splints 
with pending radiologic studies, and a history of multiple 
urinary tract infections.  X-rays of the appellant's knees 
revealed no fracture or dislocation.  Joint spaces were 
relatively well maintained with no joint effusion noted. 

A gynecologic examination was subsequently conducted in July 
1997.  The appellant reported a history of two abnormal pap 
smears, 1986 and 1991, and tubal ligation in 1991.  U/S 
(ultrasonography) revealed "5 fibroid tumors."  The 
assessment was of leiomyoma, asymptomatic, and history of 
cervical dysplasia status post cryotherapy in 1986.  Pap 
smear was within normal limits. 

The Board finds that the evidence does not establish that 
either chronic urinary tract infection, a bilateral leg 
disability, or leiomyoma was incurred or aggravated during 
service.  In so finding, the Board places emphasis on the 
appellant's military treatment records which merely report 
acute and transitory urinary tract infections in 1984, 1994, 
and 1995 which resolved with no further complaints or 
findings; an acute and transitory complaint of bilateral leg 
pain in January 1984, with no further complaints or findings 
referable to her legs, other than complaints of knee pain in 
1995 associated with exercise; and which are completely devoid 
of any findings referable to leiomyoma.  The Board also places 
emphasis on her post-service June  and July 1997 VA 
examinations which merely indicate a history of urinary tract 
infections, a history of shin splints and bursitis, with no 
findings regarding any leg disability, and first report a 
diagnosis of asymptomatic leiomyoma more than six months 
following her military separation.

Regarding the appellant's claim for service connection chronic 
urinary tract infections and a bilateral leg disability, the 
appellant has not submitted competent medical evidence 
establishing that she currently has either chronic urinary 
tract infections or a bilateral leg disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), the United States 
Court of Veterans Appeals (the Court) noted that, "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability...In the absence of proof of a present disability 
there can be no valid claim."  Therefore, her claim for 
service connection for chronic urinary tract infections and a 
bilateral leg disability must be denied as not well grounded.  
The Board is not aware of the existence of additional relevant 
evidence that could serve to well ground the appellant's 
claim.  As such, there is no further duty on the part of the 
VA under 38 U.S.C.A. § 5103(a)(West 1991) to notify the 
veteran of the evidence required to complete her application 
for service connection for the claimed disabilities.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet.App. 69, 77-78 (1995). 

Regarding the appellant's claim for diagnosed asymptomatic 
leiomyoma, beyond the appellant's assertions, there is no 
evidence of record linking her current diagnosis to her period 
of active service.  The assertions of the appellant are 
insufficient to satisfy the nexus requirement because they are 
statements from a layperson with no medical training or 
expertise to determine medical causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992) (holding that the 
Board is not required to entertain unsupported lay speculation 
on medical issues).  As the appellant has not submitted 
competent medical evidence of a nexus between her current 
diagnosis of asymptomatic leiomyoma, diagnosed more than 6 
months after her military separation, and any period of active 
service, her claim must be denied as not well grounded.  Epps, 
126 F.3d at 1467-68.  Again, the Board is not aware of the 
existence of additional relevant evidence that could serve to 
well ground the appellant's claim.  As such, there is no 
further duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a)(West 1991) to notify the veteran of the evidence 
required to complete her application for service connection 
for leiomyoma.  McKnight, 131 F.3d at 1484-85; Robinette, 8 
Vet.App. at 77-78.  

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement of the Case, in which the appellant 
was informed that the reason for the denial of her claim was 
that chronic urinary tract infections were not shown during 
service, and her VA examination did not substantiate that she 
currently has a chronic urinary tract infection, a bilateral 
leg disability, or that her currently diagnosed leiomyoma was 
incurred or aggravated during service.  


ORDER

Having found the claim for entitlement to service connection 
for chronic urinary tract infections not well grounded, the 
appeal is denied.

Having found the claim for entitlement to service connection 
for a bilateral leg disability not well grounded, the appeal 
is denied.

Having found the claim for entitlement to service connection 
for leiomyoma not well grounded, the appeal is denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

